internal_revenue_service index numbers number release date cc dom corp 1-plr-114231-98 date re acquiring acquiring sub target business a business b state a date a dear this is in response to a letter dated date requesting rulings about the federal_income_tax consequences of a proposed transaction we received additional information in letters dated september october and date the information submitted for consideration is summarized below acquiring is a state a corporation engaged in business a and is the publicly traded parent of a consolidated_group of corporations that now includes target acquiring files its federal consolidated_income_tax_return using the accrual_method page plr-114231-98 and a calendar_year target is a state a corporation engaged in business b target is now a wholly-owned subsidiary of acquiring prior to the initial merger described below target was the common parent of a consolidated_group of corporations using the accrual_method and a calendar_year target had outstanding publicly traded common_stock over a year ago it was decided to combine the businesses of acquiring and target it was desired to have the businesses of the two corporation operated in a single corporation however at that time because of target’s contract arrangements a direct merger of target into acquiring was not possible accordingly acquiring formed acquiring sub and the following transaction acquisition merger took place in date a acquiring sub merged into target with target being the surviving corporation in exchange for their target stock the target shareholders received voting common_stock of acquiring acquiring received all the outstanding target stock the problems that previously prevented target from merging into acquiring have now been resolved and it is now planned to combine the two companies in the following transaction upstream_merger target will merge into acquiring pursuant to the laws of state a acquiring will receive all the assets and liabilities of target and will be the surviving corporation sec_3 of revproc_98_3 1998_1_irb_100 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 although revproc_98_3 provides a general no- rule policy concerning sec_368 the service has discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under this section the service will only rule on such subissues if they are significant and not clearly and adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin in connection with the proposed transaction it is represented that page plr-114231-98 a the acquisition merger qualified as a statutory merger under applicable state law and absent the proposed upstream_merger qualified as a reorganization under sec_368 and sec_368 of the internal_revenue_code b the upstream_merger will qualify as statutory merger under the laws of state a and viewed independently of the acquisition merger would qualify as a complete_liquidation under sec_332 c if target had not merged with acquiring sub in the acquisition merger but had instead merged directly into acquiring such merger would have qualified as a reorganization under sec_368 d the acquisition merger and the upstream_merger whether viewed independently of each other or viewed as a single integrated transaction did not and will not result in a reverse_acquisition within the meaning of sec_1_1502-75 of the income_tax regulations with respect to the proposed upstream_merger of target into acquiring as described above you have requested a subissue ruling as to how this transaction would be treated if the upstream_merger and acquisition merger were treated as steps in an integrated_plan based on the information submitted and representations set forth above and provided that i the acquisition merger and the upstream_merger are treated as steps in an integrated_plan pursuant to the step-transaction doctrine and ii the acquisition merger and the upstream_merger each qualifies as a statutory merger under applicable state law we hold as follows for federal_income_tax purposes the acquisition merger and the upstream_merger will be treated as if acquiring directly acquired the assets of target in exchange for acquiring stock and the assumption of target liabilities by acquiring through a statutory merger within the meaning of sec_368 revrul_67_274 1967_2_cb_141 revrul_72_405 1972_2_cb_217 target's consolidated group's tax_year terminates and will end for all federal_income_tax purposes at the end of the day of the acquisition merger under sec_1_1502-75 and sec_1_1502-76 following the acquisition merger target and its subsidiaries will adopt the tax_year of acquiring under page plr-114231-98 sec_1_1502-76 target will be treated for tax purposes as remaining in existence and will accordingly be included in acquiring's consolidated_return from the end of the day of the acquisition merger until the date of the upstream_merger under sec_1_1502-11 we express no opinion as to whether the step-transaction doctrine applies to this situation a determination about whether the step-transaction doctrine applies so as to treat the upstream_merger and the acquisition merger as a single integrated transaction will be made by the district director's office upon audit of the federal_income_tax returns of target and acquiring in addition we express no opinion as to whether either the acquisition merger or the upstream_merger qualifies as a reorganization under sec_368 furthermore we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable years in which the transactions covered by this letter are consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives sincerely yours assistant chief_counsel corporate howard w staiman assistant to the chief branch by
